DURHAM, J.,
concurring.
I concur in the majority’s result. I write separately to express my disagreement with the majority’s use of the term “marital property.”
As the Supreme Court observed in Stice and Stice, 308 Or 316, 324, 779 P2d 1020 (1989):
“ORS 107.105(1)(f) contains two terms that describe classes of property. The first term, ‘the real or personal property, or both, of either or both of the parties,’ describes the entire class of property within the dispositional authority of the court in a dissolution case. See Pierson and Pierson, 294 Or 117, 121, 653 P2d 1258 (1982). * * * The term ‘real or personal property, or both, of either or both of the parties’ describes a larger class of property than the term ‘marital assets’ infra because it includes property owned prior to the marriage. Pierson and Pierson, supra, 294 Or at 122. Property may be subject to the dispositional authority of the court, yet not be a marital asset. Pierson and Pierson, supra, 294 Or at 122.
“The second term, ‘marital assets,’ describes any real or personal property, or both, acquired by either of the spouses, or both, during the marriage. Pierson and Pierson, supra, 294 Or at 121-22; Engle and Engle, supra, 293 Or at 213-15.
“Marital assets are subject to the statutory rebuttable presumption of equality of contribution and to the ownership provisions of ORS 107.105(l)(f). * * *
“Whether or not the statutory presumption of equality of contribution has been rebutted, ORS 107.105(l)(f) ultimately authorizes and requires courts to distribute any and all of the spouses’ property, including separate property, ‘as may bejust and proper in all the circumstances.’ ” (Citations omitted.)
Stice used the term “marital property” interchangeably with the statutory name for the second category of property, “marital assets.” The court said:
“The only issue in this dissolution of marriage case concerns the distribution of 1,567 shares of corporate stock acquired by wife during the marriage through monthly deductions from her salary.” 308 Or at 318. (Footnote omitted.)
After discussing ORS 107.105(l)(f), the court said:
*50“The trial court correctly found that the disputed stock was marital property. We proceed to consider whether wife rebutted the presumption of equal contribution by husband. We conclude that she did not.” 308 Or at 328. (Emphasis supplied.)
In other words, the court classified the stock as “marital assets” and used the term “marital property” as a synonym for “marital assets.”
The majority uses the term “marital property” to describe the first category of property discussed in Stice. That usage conflicts with Stice and creates needless confusion about the meaning of “marital property” and “marital assets.” Nothing in ORS 107.105(l)(f) or any relevant case supports that mistaken usage.1 The majority cites no case authority for that usage.
Moreover, the phrase “marital property” is a misnomer in the sense that the majority uses it. The first category of property discussed in Stice includes “property owned prior to the marriage.” Stice and Stice, supra, 308 Or at 325. That is separate property even though, under the statute, it is within the court’s dispositional authority. I would not use a term like “marital property” as shorthand for a class of property that includes the parties’ separate property, because that usage will almost inevitably lead to confusion. That risk is pronounced here because, as the Supreme Court noted in Stice, the fourth sentence in ORS 107.105(l)(f) uses the term “property” to refer to “marital assets.”2
The Supreme Court has endeavored to eliminate misnomers from its opinions. See Richardson and Richardson, 307 Or 370, 375 n 3, 769 P2d 179 (1989) (“As we have *51explained on several occasions, ‘permanent spousal support’ is something of a misnomer”). So should we. Careful and accurate use of legal terms is critical; as the English philosopher Herbert Spencer observed, “How often misused words generate misleading thoughts.” Spencer, Principles of Ethics, bk I, pt ii, ch 8, 152 (1892). The majority’s misuse of the term “marital property” ignores Stice and Stice, contradicts the applicable statute and is bound to mislead judges and attorneys who rely on this court to express opinions in accurate, understandable terms.

 The mistaken usage occurred in one other case, Bekooy and Bekooy, 118 Or App 227, 229, 846 P2d 1183 (1993). Bekooy cited Pierson and Pierson, supra, 294 Or at 121, as authority for that usage, but Pierson used the precise terms of former ORS 107.105(l)(e) (“the real or personal property, or both, of either or both of the parties”), not “marital property.”


“As respects property acquired during the marriage with money earned by a working spouse, the legislative history indicates that the meaning of the term 'marital assets’ contained in the third sentence of ORS 107.105(1X0, and the meaning of the term ‘property,’ contained in the fourth sentence, are identical. See Engle and Engle, supra, 293 Or 207, 214-15, 646 P2d 20 (1982).” Stice and Stice, supra, 308 Or at 325 n 2.